COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-370-CR


TRIMAINE MCCLARTY                                               APPELLANT

                                       V.

THE STATE OF TEXAS                                                   STATE

                                   ------------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Trimaine McClarty attempts to appeal his conviction for

aggravated assault, for which he was sentenced to fifteen years’ confinement

on December 11, 2008. On October 22, 2009, McClarty filed a notice of

appeal.




     1
         … See Tex. R. App. P. 47.4.
      On October 30, 2009, we sent McClarty a letter stating that the court

was concerned that it lacked jurisdiction over his appeal because his notice of

appeal was not timely filed.2 See Tex. R. App. P. 26.2(a)(1) (stating that the

notice of appeal must be filed within thirty days after the day sentence is

imposed or after the day the trial court enters an appealable order). Our letter

also stated that the trial court’s certification stated that this is a plea-bargain

case, that McClarty had no right of appeal, and that he had waived his right of

appeal. See Tex. R. App. P. 25.2(a)(2). We instructed McClarty or any party

desiring to continue the appeal to file with the court a response showing

grounds for continuing the appeal by November 9, 2009, or this appeal would

be dismissed. We have received no response.

      Because the trial court certified that McClarty possesses no right of

appeal and because McClarty failed to file a timely notice of appeal, we lack

jurisdiction over this appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998). Accordingly, we dismiss this appeal for want of jurisdiction.

See Tex. R. App. P. 25.2(b), (d), 43.2(f).




      2
       … McClarty’s notice of appeal was due January 12, 2009, but was not
filed until October 22, 2009.

                                        2
                                               PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: DECEMBER 23, 2009




                                 3